 Case 14-41800               Doc 59         Filed 05/12/19 Entered 05/12/19 23:23:03         Desc Imaged
                                            Certificate of Notice Page 1 of 5

                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                   EASTERN DIVISION

     In Re:                                              §
                                                         §
     Rose Mary Martinez                                  §     Case No. 14-41800
                                                         §
                         Debtor                          §

                                       NOTICE OF TRUSTEE’S FINAL REPORT AND
                                         APPLICATIONS FOR COMPENSATION
                                           AND DEADLINE TO OBJECT (NFR)

              Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that CINDY M.
     JOHNSON, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and the
     trustee’s professionals have filed final fee applications, which are summarized in the attached Summary
     of Trustee's Final Report and Applications for Compensation.

             The complete Final Report and all applications for compensation are available for inspection at
     the Office of the Clerk, at the following address:
                                    219 S. Dearborn Street
                                    Chicago, IL 60604
     Any person wishing to object to any fee application that has not already been approved or to the
     Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
     copy of the objections upon the trustee, any party whose application is being challenged and the
     United States Trustee. A hearing on the fee applications and any objection to the Final Report
     will be held at 10:00 AM on 06/07/2019 in Courtroom ,
                                    Second Floor
                                    Joliet City Hall Building
                                    150 West Jefferson Street
                                    Joliet, IL 60432
     If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
     dividends pursuant to FRBP 3009 without further order of the Court.

     Date Mailed: 05/09/2019                                 By: /s/ Cindy M. Johnson
                                                                              Chapter 7 Trustee


     Cindy M. Johnson, Trustee
     140 S. Dearborn St.
     Suite 1510
     Chicago, IL 60603




UST Form 101-7-NFR (10/1/2010) (Page: 1)
 Case 14-41800                     Doc 59          Filed 05/12/19 Entered 05/12/19 23:23:03                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 5


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


      In Re:                                                                  §
                                                                              §
      Rose Mary Martinez                                                      §         Case No. 14-41800
                                                                              §
                               Debtor                                         §

                                               SUMMARY OF TRUSTEE'S FINAL REPORT
                                               AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                                                $                       3,250.00
                     and approved disbursements of                                                                     $                         340.00
                                                             1
                     leaving a balance on hand of                                                                      $                       2,910.00


                   Claims of secured creditors will be paid as follows:


                                                                                   NONE


                   Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                      Interim Payment             Proposed
                              Reason/Applicant                             Total Requested            to Date                     Payment
       Trustee Fees: Cindy M. Johnson                                     $               812.50 $                         0.00 $                812.50
       Trustee Expenses: Cindy M. Johnson                                 $                   0.92 $                       0.00 $                    0.92
       Attorney for Trustee Fees: Johnson Legal
       Group, LLC                                                         $               600.00 $                         0.00 $                600.00
       Other: Kim Wirtz                                                   $               250.00 $                    250.00 $                       0.00
                     Total to be paid for chapter 7 administrative expenses                                            $                       1,413.42
                     Remaining Balance                                                                                 $                       1,496.58


                   Applications for prior chapter fees and administrative expenses have been filed as follows:


____________________
           1
               The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
 Case 14-41800               Doc 59        Filed 05/12/19 Entered 05/12/19 23:23:03            Desc Imaged
                                           Certificate of Notice Page 3 of 5


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 50,491.72 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                    Allowed Amount       Interim Payment to
     Claim No.          Claimant                    of Claim             Date               Proposed Payment
     1                  Internal Revenue Service $         50,491.72 $               0.00 $            1,496.58
                Total to be paid to priority creditors                                $                1,496.58
                Remaining Balance                                                     $                     0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will be
     paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
     allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:


                                                            NONE


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).




UST Form 101-7-NFR (10/1/2010) (Page: 3)
 Case 14-41800               Doc 59        Filed 05/12/19 Entered 05/12/19 23:23:03          Desc Imaged
                                           Certificate of Notice Page 4 of 5
            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE


                                                 Prepared By: /s/ Cindy M. Johnson
                                                                              Chapter 7 Trustee


     Cindy M. Johnson, Trustee
     140 S. Dearborn St.
     Suite 1510
     Chicago, IL 60603


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
          Case 14-41800            Doc 59       Filed 05/12/19 Entered 05/12/19 23:23:03                         Desc Imaged
                                                Certificate of Notice Page 5 of 5
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 14-41800-PSH
Rose Mary Martinez                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: agalimba                     Page 1 of 1                          Date Rcvd: May 10, 2019
                                      Form ID: pdf006                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 12, 2019.
db             +Rose Mary Martinez,   16120 Weber Road,   Lockport, IL 60441-6542

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26800155       +E-mail/Text: cio.bncmail@irs.gov May 11 2019 01:40:40      Internal Revenue Service,
                 Centralized Insolvency Operations,   PO Box 7346,    Philadelphia, PA 19101-7346
                                                                                             TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 12, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 9, 2019 at the address(es) listed below:
              Christopher J Stasko    on behalf of Creditor   U.S. Bank, National Association
               ND-Four@il.cslegal.com
              Cindy M. Johnson    on behalf of Trustee Cindy M. Johnson cmjtrustee@jnlegal.net,
               cjohnson@ecf.axosfs.com
              Cindy M. Johnson    cmjtrustee@jnlegal.net, cjohnson@ecf.axosfs.com
              Michael J Gunderson    on behalf of Debtor 1 Rose Mary Martinez bankruptcy@chicago.com,
               lopez@gundersonfirm.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Rachael A Stokas    on behalf of Creditor   U.S. Bank, National Association ND-Two@il.cslegal.com
                                                                                              TOTAL: 6
